Abdus-Salaam, J.
(dissenting in part). Plaintiff clearly satisfied the liberal pleading requirements set forth in the City Human Rights Law (City HRL) (see Administrative Code of City of NY §§ 8-102 [16] [a]; 8-107 [15] [a]), and as the majority determines, the second cause of action should survive dismissal. However, the allegations in the complaint, construed broadly in favor of plaintiff (see e.g. Leon v Martinez, 84 NY2d 83, 87 [1994]), are also sufficient to state a claim under the State Human Rights Law (State HRL) (see Executive Law § 296 [1] [a]), and Intesa’s documentary evidence failed to adequately refute *886those allegations. In holding otherwise, the majority necessarily construes the evidence against plaintiff, which is antithetical to our review on a motion to dismiss (see Leon, 84 NY2d at 87). Because dismissal of plaintiffs State HRL claim is not warranted under CPLR 3211 (a) (1) or (7), I would reinstate the first cause of action and, therefore, I respectfully dissent.
When plaintiff informed Intesa of his disability in early January 2008, Intesa continued to pay plaintiffs salary pursuant to its six-month salary continuation policy. The company also obtained short-term and long-term disability insurance contracts for plaintiff with Prudential Insurance Company of America. Once plaintiff had been out on disability for about 4V2 months, Intesa’s counsel informed plaintiffs counsel that, according to Prudential, plaintiff was no longer entitled to short-term disability payments, and Intesa “would appreciate knowing whether [plaintiff] intends to return to work or to abandon his position.”
Plaintiffs counsel responded by letter, stating that plaintiff “has . . . been suffering from severe and disabling illnesses that have prevented him, and continue to prevent him, from working in any capacity, let alone in the capacity in which he had been serving” as an executive for Intesa. The letter explained that, although plaintiff “remains unable to return to work in any capacity because of his disabling conditions,” he “has not at any time evidenced or expressed an intention to ‘abandon his position’ with [Intesa]. Rather, he has been sick and unable to work, with an uncertain prognosis and a return to work date that is indeterminate at this time.” The letter asserted that, in any event, plaintiff was entitled to continued payments pursuant to Intesa’s salary continuation policy, and sought confirmation defendant would provide this benefit for the full six months.
In response, Intesa terminated plaintiffs employment, and plaintiff thereafter commenced this lawsuit alleging causes of action under both the State and City HRLs. Plaintiffs complaint states, as relevant here, that (1) plaintiff was disabled within the meaning of both statutes; (2) plaintiffs requests for short- and long-term disability and salary continuance from Intesa “were requests for reasonable accommodation of his disability through a leave of absence to allow him to recover and return to work”; and (3) Intesa was put on notice that plaintiff sought such an accommodation by the letter from counsel, which asserted that plaintiff did not intend to abandon his position. The *887complaint further alleges that Intesa “failed and refused ... to engage in an interactive process with [plaintiff] concerning reasonable accommodation” before terminating his employment.
When assessing the adequacy of a complaint in light of a CPLR 3211 (a) (7) motion to dismiss, our role is “to determine whether plaintiffs’ pleadings state a cause of action” (511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 151-152 [2002]), not whether the plaintiff has a cause of action (see Guggenheimer v Ginzburg, 43 NY2d 268, 275 [1977]). To accomplish this task, “we [must] liberally construe the complaint,” accept the facts alleged in it as true, and accord the plaintiff “the benefit of every possible favorable inference” (511 W. 232nd Owners Corp., 98 NY2d at 152; see e.g. Simkin v Blank, 19 NY3d 46, 52 [2012]; CPLR 3026). “The motion must be denied if from the pleadings’ four corners factual allegations are discerned which taken together manifest any cause of action cognizable at law” (511 W. 232nd Owners Corp., 98 NY2d at 152 [internal quotation marks omitted]; see Guggenheimer, 43 NY2d at 275).
Plaintiffs complaint, on its face, is sufficient to withstand a CPLR 3211 (a) (7) challenge to his State HRL cause of action. The complaint alleges that plaintiff suffered from a disability within the meaning of the State HRL (see Executive Law § 292 [21]), and that Intesa was aware of his disability. Plaintiff also pleaded that when he requested an accommodation through a leave of absence (see Phillips v City of New York, 66 AD3d 170, 179-180, 182 [2009]), Intesa terminated him before considering whether his proposed accommodation was reasonable (see Executive Law § 296 [3] [a]).
Under the State HRL, an “employer has a duty to move forward to consider accommodation once the need for accommodation is known or requested” (9 NYCRR 466.11 [j] [4]; see Pimentel v Citibank, N.A., 29 AD3d 141, 149 [1st Dept 2006], lv denied 7 NY3d 707 [2006]). The complaint expressly alleges that Intesa failed to undertake this duty and, instead, terminated plaintiff immediately after receiving counsel’s letter (see Phillips, 66 AD3d at 176 [“A failure to consider the accommodation . . . is a violation of Executive Law § 296 (3) (a)”]). In response, Intesa never alleged that it considered plaintiff’s proposed accommodation or that such accommodation would cause it undue hardship (see Executive Law § 292 [21-e]). Accordingly, the complaint adequately states a cause of action under the State HRL.
*888Turning to Intesa’s CPLR 3211 (a) (1) motion to dismiss on the ground that the action is barred by documentary evidence, “such motion may be appropriately granted only where the documentary evidence utterly refutes plaintiffs factual allegations, conclusively establishing a defense as a matter of law” (Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002], citing Leon, 84 NY2d at 88). Thus, the issue here is whether the parties’ letter correspondence, submitted in support of the motion to dismiss, conclusively establishes that plaintiff’s State HRL cause of action has no merit (see Held v Kaufman, 91 NY2d 425, 430 [1998]).
Applying this standard, Intesa’s motion must fail. The letter from plaintiffs counsel contains contradictory statements made with equal force: plaintiff “remains unable to work in any capacity” for an “indeterminate” period, and he does not intend to “ ‘abandon his position’ ” with Intesa. Reading these statements in the light most favorable to plaintiff, as we must at this early stage in the litigation, it is not clear whether a reasonable accommodation would have been possible, but the letter does not foreclose the possibility that an accommodation reasonable to both plaintiff and Intesa could ultimately have been reached (see Phillips, 66 AD3d at 176). Thus, Intesa’s evidence does not conclusively refute the allegations in the complaint or provide Intesa a defense as a matter of law, particularly one to account for its failure to consider plaintiffs accommodation request (see id.; 9 NYCRR 466.11 [j] [4]).
By characterizing the letter as demanding “indefinite leave” (majority mem at 884), the majority resolves the letter’s ambiguities in favor of Intesa, rather than plaintiff. This runs counter to our usual review of a CPLR 3211 motion (see Leon, 84 NY2d at 87), and lessens Intesa’s burden to provide documentary evidence that conclusively refutes plaintiff’s allegations (see id.; Goshen, 98 NY2d at 326).
I see no reason to embrace the majority’s one-sided view when the letter is not susceptible to one unambiguous reading. Although the letter states that plaintiff “remains unable to return to work in any capacity,” it does not state that plaintiff is seeking indefinite leave or otherwise indicate that he would never be able to return to work. The letter instead explains that, because plaintiff is still sick, his return to work date is presently “indeterminate.” The letter also makes clear that plaintiff does not wish to “ ‘abandon his position’ ” with Intesa, an assertion which, at a minimum, calls into question the majority’s notion *889that plaintiff never intended to return to work. Moreover, given that the letter inquired into plaintiffs continued eligibility to receive his salary under Intesa’s policy, it seems likely that, as later alleged in the complaint, plaintiff was requesting a temporary rather than a permanent leave of absence.
The majority holds that, under the State HRL, indefinite leave is not a reasonable accommodation as a matter of law. I disagree. A request for indefinite leave does not categorically excuse an employer from its “duty to move forward to consider [that] accommodation” (9 NYCRR 466.11 [j] [4]). Thus, even if plaintiffs letter could be construed as requesting indefinite leave, Intesa was still required to consider that request rather than simply terminate plaintiff without further discussion (see id.; Phillips, 66 AD3d at 176; Pimentel, 29 AD3d at 149).
In sum, I concur with the majority’s disposition of the second cause of action related to the City HRL, but for the reasons stated, I would reinstate the first cause of action related to the State HRL.
Judges Graffeo, Read, Smith and Pigott concur; Judge Abdus-Salaam dissents in part in an opinion in which Chief Judge Lippman and Judge Rivera concur.
Order, insofar as appealed from, modified, without costs, by reinstating the second cause of action of the complaint and, as so modified, affirmed, in a memorandum.